﻿I congratulate you cordially, Sir, on your election to the high office of President of the thirty-ninth session of the General Assembly. I also take great pleasure in pointing out that the relations between Zambia and Yugoslavia, two nonaligned countries, are characterized by sincere friendship and long-lasting fruitful cooperation. I am confident that your vast experience in the United Nations will greatly contribute to the successful conclusion of the work of this session of the General Assembly.
143.	I should like to take this opportunity to express our gratitude to Mr. Jorge Illueca, of nonaligned and friendly Panama, who guided the deliberations of the thirty-eighth session of the General Assembly with such authority and wisdom.
144.	We highly appreciate the persistent endeavours of the Secretary General aimed at strengthening the role of the United Nations in international relations, as well as his personal involvement in the solution of many important issues.
145.	I am also pleased to congratulate Brunei Darussalam on its admission to membership in the United Nations.
146.	I regret to say that at this year's session of the General Assembly we cannot but reiterate once again the assessments we have been repeating for a number of years now regarding the grave situation in the world, one which has dangerous implications for the future of mankind. The positive values and achievements built patiently and painstakingly over the years by our joint efforts and endeavours in the struggle for peace, security and equitable international political and economic relations are perhaps more than ever before in jeopardy.
147.	No pressing international problem has been solved, or even alleviated, in the period that has elapsed since the thirty-eighth session of the Assembly. One could say that many of these problems have been exacerbated even further. Yet another year has been lost for detente. We are faced with the same phenomena that threaten peace, security, cooperation and development. A new cycle of the arms race is under way, and no one is any longer certain whether this race and the means of destruction it generates can be kept under control. General insecurity and a feeling of growing threat make us increasingly hostage to the fear of self-annihilation.
148.	Negotiations and dialogue between the superpowers and blocs have given way to rivalry and to accusations and counteraccusations. The need to negotiate is far too often approached from the position of gaining advantage and supremacy. The expansion of spheres of interest or influence and growing divisions seem to have become the main preoccupation, instead of efforts to overcome these divisions in the world. Therein lie the root causes that are blocking forums and channels of negotiation and agreement.
149.	There are frequent cases of threats to sovereignty, independence, territorial integrity and national unity, of interference in the internal affairs and undermining of the internal stability of countries, and of failure to respect the most elementary human right—the right to self-determination and to a free choice of one's own development. Violence and terrorism are continually used as a means of state policy.
150.	The crisis in international economic relations is getting worse. The world is facing new forms of economic, financial and technological dependence and neo-colonial exploitation. The position of the developing countries has worsened dramatically, as reflected particularly in the problem of debts. The gap between the developed and the developing, between the rich and the poor, appears to be widening while the readiness of developed countries to engage in global negotiations and in a joint search for solutions is diminishing.
151.	Are we not faced with attempts to block the process of emancipation and democratization of international relations and to contest and repress the principles and practices which have contributed to their positive development? Are we not faced with increased pressures to preserve and expand domination by the rich and the powerful? After a period of relaxation of tensions, greater understanding and upsurge in cooperation, we have found ourselves in a situation reminiscent of the times which, we thought, had been relegated to the past.
152.	Is such an international situation actually beneficial to anyone? Do not even the most powerful countries feel more threatened today than at the time when they were negotiating and showing more tolerance for the interests of others? Has the interruption of substantive talks not undermined the positive achievements on which the great Powers themselves have built their mutual relations and respect for a long time? Does the poverty of the majority not threaten the affluence of the minority?
153.	If mankind wishes to survive, it can have only one future—a future of peace, cooperation and equality, with the right of all peoples and countries to decide upon their own internal development and foreign policy. Mankind is already well advanced along the road to such a future. However, at present it is faced with efforts to halt such a development. On certain points and on certain issues, this can and does bring about temporary stoppages. If such attempts continue, grave disturbances and disruptions will become inevitable. Is it not obvious from what they have already brought about that these attempts at halting progress in international relations lead to a deterioration of international relations that brings us nearer to serious political, economic and social upheavals with unforeseeable consequences? Is it not obvious that this road could lead to new wars? How many times has it been proved over the past decades since the establishment of the United Nations that peace is indivisible from progress in world relations and that the policy of domination, exploitation and hegemony in international relations constitutes a threat to peace?
154.	There is a vast discrepancy between the present unfavourable state of affairs and conditions in the world and the need for and possibility of halting that dangerous and retrogressive trend and turning it towards peace, equitable cooperation and general progress. Peoples throughout the world are opposed to historically outdated concepts aimed at preserving any position of privilege and domination in the world. The policy of alignment and the Movement of Nonaligned Countries have offered a vision of and a platform for the transformation of the international order in the interest of all the peoples of the world.
155.	The Seventh Conference of Heads of State or Government of non-aligned Countries, held at New Delhi in March 1983, offered the world a comprehensive and concrete programme for overcoming the crisis in international political and economic relations and resolving the problems which create focal points of crisis, a programme leading to a future in which peace, cooperation and prosperity would prevail. A growing number of proposals aiming at the same objective are being advanced from various quarters. The world is not short of initiatives designed to correct the present state of affairs. It suffers, however, from a lack of the will to act, especially on the part of those who bear the greatest responsibility for the present situation.
156.	The development of international relations and the future of mankind cannot be left to chance, subjected to anyone's selfish interests or, for that matter, entrusted to the wealthiest and most powerful, influential and developed group of countries. The fate of all of us depends on the way in which international relations develop. It is therefore natural that we should all make our contribution to shaping that development.
157.	However, the greatest responsibility for overcoming the present extremely dangerous international situation is born by the great Powers. We are all aware of the impact of their mutual relations on overall international development. Thus the entire international community has the natural right and obligation to assist in and contribute to an improvement in their relations. We therefore request the great Powers to sit down at the negotiating table in order to make the contribution expected of them by means of negotiation and accommodation.
158.	We cannot accept the imposition of a cold war ideology on problems and issues of international and bilateral relations. History abounds in lessons learned at great cost which teach us that it is necessary to live together and cooperate regardless of our differing systems and ideologies. We are aware of the implications of attempts to export and impose systems and ideologies, attempts to interfere with a view to influencing internal social and economic development. We are also aware that in this increasingly interdependent world we exert an influence upon each other through our own values and common achievements, that we enrich each other with progress and achievements that have a genuine value. True values, regardless of who contributes them to the treasury of world progress, know no frontiers and do not need to be exported.
159.	I would recall that we have asserted in the Declaration on the Inadmissibility of Intervention and Interference in the Internal Affairs of States, adopted by the General Assembly at its thirty-sixth session by a large majority, that:
"No State or group of States has the right to intervene or interfere m any form or for any reason whatsoever in the internal and external affairs of other States." The Declaration also states that it is the duty of a State to ensure that its territory is not used m any manner which would violate the sovereignty, political independence, territorial integrity and national unity or disrupt the political, economic or social stability of another State.
160.	To what extent are these principles actually observed and applied? Unfortunately, we must say that we still witness frequent and flagrant infringements of them rather than their observance. Observance of these principles is precisely the way to a future of international cooperation, understanding, equality and confidence.
161.	With each new weapon we fall behind in the race for peace. Is this not endangering the security and disturbing the tranquillity even of those who see their own security in military superiority? Can the security of some be strengthened by constantly increasing the insecurity of others? Can we reconcile ourselves to the fact that almost $ 1 trillion a year is being spent for armaments while hundreds of millions of people live in poverty and want and thousands of children die of hunger every day?
162.	We have not lost hope that we can arrest the march towards the Slough of Despond, from which there is no return.
163.	We recall that, together with nonaligned and other countries, we have constantly advocated from this rostrum the adoption of measures conducive to the start of a process of genuine disarmament. We are in favour of the adoption of all proposals aimed at the prevention of nuclear war; a freeze of the development, production, stockpiling and deployment of nuclear weapons; the early conclusion of a comprehensive nuclear test ban treaty; and the conclusion of an internationally acceptable agreement giving guarantees to nonnuclear States that nuclear weapons will not be used against them and that they will not be threatened with their use. We also support all actions aimed at halting the arms race in outer space and banning the use of chemical and other weapons of mass destruction. We particularly support the elaboration and adoption as a matter of urgency of a comprehensive programme of general and complete disarmament. We consider the establishment of nuclear weapon free zones to be a way of creating a world free of the heavy burden of nuclear armament.
164.	Use should be made of every opportunity for negotiations and to seek internationally acceptable solutions.
165.	I have already pointed out at the beginning of my statement the gravity and dramatic character of the crisis in international economic relations. This situation is fraught with the danger of great political disruptions and explosions. It seems that we have entered a period in which a new wave of neo-colonialism is affecting a large number of countries. The persistence of the developed countries in their domination is bring!" about an ever deeper economic crisis, as a result which these countries, too, will inevitably suffer great losses and face unforeseeable consequences.
166.	How is it possible to seek solutions acceptable for developing countries in conditions of growing protectionism, reduced commodity prices, huge interest rates, foreign exchange fluctuations and diminished inflow of official development assistance, which hardly exceeds half the agreed target of 0.7 per cent of the gross national product?
167.	Is it possible that the alarming plight of the least developed countries cannot arouse solidarity in the international community? Instead of repeating continually that these are the most seriously affected countries, it is high time to take concrete measures aimed at surmounting this critical state of affairs. The exceptionally difficult economic situation in Africa makes this all the more necessary.
168.	The debts of the developing countries are the most alarming reflection of the crisis in economic relations. They threaten seriously the economic development of these countries as well as their political, social and economic stability.
169.	Debts exceeding $800 billion and the burden of debt servicing intensified by high interest rates for which the developing countries will have to pay over $75 billion this year alone are unfortunately also being used as a means of exploitation, pressure and interference in internal affairs and to exhaust the economies of the developing countries.
170.	The practice of shifting the entire debt burden on the shoulders of debtor countries alone is unacceptable. The creditors should also have their share in this burden. Urgent solutions for this world problem must be sought through the broadest possible engagement of the international community. It is indispensable to reach global agreements not only to facilitate the terms of repayment and to reduce interest rates, but first and foremost to ensure an accelerated economic development of debtor countries. We fully support the efforts of the 11 Latin American countries which are seeking and offering ways in which to surmount the debt crisis in their own interests as well as in the broadest interest of stability and development of the international community.
171.	We expect the international monetary and financial institutions, particularly the ones most directly involved in resolving debt problems, to show greater understanding and respect for the real possibilities of developing countries and to abandon the existing practice which is unacceptable and outdated.
172.	The international conference on money and finance for development, whose concept will be presented by the Chairman of the Movement of Non Aligned Countries, will be an avenue for seeking solutions to these problems.
173.	We still firmly believe that lasting and stable solutions to the development problems inevitably call for profound changes in world economic relations aimed at the establishment of the new international economic order through global negotiations.
174.	A way out of the crisis does not lie in confrontation between developed and developing countries. The developed countries are not in favour of this and will not accept it. A way out can be found through dialogue and cooperation which would ensure economic stability and diminish the differences in the levels of development. This is in the interest of the entire international community.
175.	Time has shown once again that there can be no just, lasting and comprehensive solution to any of the foci of crisis without observance of the Charter of the United Nations and of the principles of self-determination, sovereignty, independence, territorial integrity, equality, non-interference, withdrawal of foreign troops from occupied territories and full respect for the right of peoples to choose their own social system as well as the path of their internal development and involvement in international relations.
176.	My country has always seen the possibility of achieving solutions based on these principles to such current crisis situations as: the Middle East crisis and the realization of the inalienable rights of the Palestinian people, under the leadership of the Palestine Liberation Organization [FLO], its sole and legitimate representative; the final accession to independence by the people of Namibia, under the leadership of the South West Africa People's Organization [SWAPO], its sole and authentic representative; the termination of the war between Iran and lraq; support for the unity and nonaligned status of the Republic of Cyprus; the termination of foreign intervention and interference in Afghanistan, Kampuchea and Grenada, as well as the elimination of the crisis situation and tension in Central America and the Caribbean with the full support of the efforts of the Contadora Group.
177.	Yugoslavia has been actively participating in all the endeavours aimed at restoring the atmosphere of relaxation of tensions and greater understanding in the Mediterranean, a region fraught with many conflicts. With a view to implementing General Assembly resolution 38/189, adopted by consensus on 20 December 1983, the Mediterranean members of the Movement of non-aligned Countries, at their recent ministerial meeting, held at Valletta on 10 and 11 September, have identified their joint position and programme of action aimed at strengthening peace, security and cooperation in the Mediterranean.
178.	In its entire international activity, Yugoslavia has proceeded from the fact that the United Nations is an irreplaceable forum for safeguarding peace, strengthening security and resolving international problems. We oppose any attempt to undermine the positive results achieved by the United Nations in numerous fields and to exclude the world Organization from the solution of the major problems of the present day.
179.	This session of the General Assembly is faced with questions: what are we bringing with us into the fortieth anniversary of the United Nations, what have we learned from the experiences gained over the past four decades and what are we expected to do as a result of the great transformations that have taken place in the world and have changed the Organization? Where and how to continue is the question to which an answer should be sought and found precisely on the occasion of this anniversary, and particularly an answer to the question of how to make the United Nations more effective and capable of ensuring respect for and implementation of the principles, norms and decisions that we have adopted and will adopt in the future. This anniversary provides an opportunity for the greatest possible number of heads of State or Government to gather at the United Nations and engage in a useful dialogue on the most important questions related to the functioning of the Organization and to the problems of the present-day world.
180.	In the present dangerous international situation, it is difficult to be an optimist, but nor are we pessimists. We do share a common destiny and a common future. We have to defend what we have in common since we made many sacrifices and have invested much effort and hope. Consequently, we should not forsake our common heritage. Furthermore, we must persevere in our effort to make the world of tomorrow better than today's world. Let us therefore respond in thought and action to the message of the Seventh Conference of Heads of State or Government of non-aligned Countries, held at New Delhi in March 1983: "The earth belongs to us all—let us cherish it in peace and true brotherhood, based on the dignity and equality of man."
